Citation Nr: 0511605	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  02-18 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for degenerative joint 
disease with foraminal stenosis; lumbar myositis, strain; 
bilateral S1 radiculopathy, secondary to foraminal stenosis 
L5-S1, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.




ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico (RO), which denied the 
benefit sought on appeal.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is seeking an increased rating for degenerative 
joint disease with foraminal stenosis; lumbar myositis, 
strain; bilateral S1 radiculopathy, secondary to foraminal 
stenosis L5-S1.  The Board has determined that additional 
development is necessary prior to completion of its appellate 
review for the following reasons.  

This claim was received in October 2001.  Since then, the 
criteria for evaluating back disorders have been amended 
twice.  

Effective September 23, 2002, Diagnostic Code 5293, the 
regulation for rating intervertebral disc syndrome, was 
revised; and effective September 26, 2003, the regulations 
for rating disabilities of the spine were revised with 
reclassification of the diagnostic codes.  

The veteran is rated under the diagnostic code for 
lumbosacral strain, 38 C.F.R. § 4.71a, Diagnostic Code 5295; 
and not currently rated for intervertebral disc syndrome.  
During recent VA examination in November 2003, however, the 
examiner opined that it was at least as likely as not that 
radiculopathy is also a contributing factor (in addition to 
clinical symptoms and signs compatible with a diabetic 
peripheral neuropathy) for complaints in the lower 
extremities and associated to the service-connected 
degenerative joint disease with foraminal stenosis.  

In the December 2003 Supplemental Statement of the Case 
(SSOC), the veteran was notified of the amended criteria 
under Diagnostic Code 5293, which became effective September 
23, 2002.  He has not been notified of the recent regulation 
changes that became effective September 26, 2003, however, 
which may affect the way the veteran's lumbosacral spine 
disability is evaluated.  Pursuant to the new regulations, a 
general rating formula for diseases and injuries of the spine 
was added that is applicable to reclassified diagnostic codes 
5235 to 5243, including Diagnostic Code 5242, degenerative 
arthritis of the spine.  Additionally, associated 
neurological abnormalities (e.g., bowel or bladder 
impairment) are now for evaluation separately.  These changes 
are listed under Diagnostic Codes 5235-5243, with Diagnostic 
Code 5243 now embodying the recently revised provisions of 
the former Diagnostic Code 5293, intervertebral disc 
syndrome.  

The most recent SSOC was issued in December 2003, soon after 
the effective date of the new regulations, September 26, 
2003.  In that SSOC, the RO did not notify the veteran of the 
newly enacted provisions of Diagnostic Codes 5235-5243, and 
the revised regulations have not been considered by the RO in 
the evaluation of the veteran's service-connected lumbosacral 
spine disability.  

Although the record shows that in November 2003 the veteran 
was afforded an orthopedic examination of his lumbar spine 
disability and a peripheral nerves examination, the Board 
finds that he should be scheduled for additional VA 
orthopedic and nerve examinations that would provide the 
information required for an evaluation under the new rating 
criteria.      

In view of the foregoing, the Board finds that after 
obtaining any additional records, contemporaneous and 
thorough VA spine and nerve examinations should be conducted 
to determine the current nature and severity of the veteran's 
service-connected lumbosacral spine disability.  Such 
examination and opinion would be instructive with regard to 
the appropriate disposition of the claim under appellate 
review.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993); see 
also, Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121 (1991); Littke v. Derwinski, 1 
Vet. App. 90 (1990).

In a February 2004 rating decision, the RO denied a claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
Subsequently, in March 2004, the veteran filed a notice of 
disagreement with that determination.  However, the RO has 
not provided a Statement of the Case on this issue.  Under 
these circumstances, the Board finds that the veteran must be 
furnished an appropriate statement of the case with respect 
to the denial of TDIU; and afforded the opportunity to 
thereafter file a substantive appeal to properly perfect the 
appeal as to that issue.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.202, 20.302 (2003).  See also 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the Board finds that additional development is 
required prior to a review of the lumbosacral spine claim.  
See 38 U.S.C.A. § 5103A (West 2002).  In view of the above, 
the case is remanded to the RO via the Appeals Management 
Center in Washington DC for the following:

1.  Obtain any VA medical records for 
treatment from November 2003 to the 
present of the veteran's service-
connected lumbosacral spine disorder.  
All efforts to obtain these records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available. 

2.  After accomplishing the above and 
obtaining any available records, the RO 
should arrange for the appellant to 
undergo spine and nerve examinations of 
the lumbosacral spine to determine the 
nature and severity of his service 
connected degenerative joint disease with 
foraminal stenosis; lumbar myositis, 
strain; bilateral S1 radiculopathy, 
secondary to foraminal stenosis L5-S1.

All studies deemed appropriate in the 
medical opinion of the examiner should be 
performed; and, all findings should be 
set forth in detail.  The examiners 
should review the claims folder in 
conjunction with the respective 
examinations, and this fact should be so 
indicated in the examination report.  The 
rationale for any opinion expressed 
should be included in the respective 
examination reports.  If the examiner 
determines that it is not feasible to 
respond to any of the inquiries below, 
the examiner should explain why it is not 
feasible to respond.  

The nerve examination should report all 
findings and note all symptoms compatible 
with sciatic neuropathy, such as 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerks, or 
other neurological findings appropriate 
to the site of the diseased disc or discs 
concerning the lumbosacral spine.  The 
neurological examiner should specifically 
comment as to the frequency of 
incapacitating episodes associated with 
the veteran's service-connected 
lumbosacral spine disability, to include 
a specific statement as to the total 
duration of any incapacitating episodes 
during the past 12 months for the spine 
disability.  For purposes of evaluation, 
an incapacitating episode is defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome requiring 
bed rest prescribed by a physician, and 
treatment by a physician.  The examiner 
should discuss the effect the veteran's 
lumbosacral spine disorder has upon his 
daily activities. 

The spine examination should provide the 
range of motion of the spine in degrees.  
Symptoms such as pain, stiffness, or 
aching in the area of the spine affected 
by injury should be noted, as should 
muscle spasm, guarding, or abnormal gait.  
The presence of objective evidence of 
pain, excess fatigability, 
incoordination, and weakness should be 
noted, as should any additional 
disability due to these factors.  The 
examiner should discuss, separately, the 
effects of the veteran's lumbosacral 
spine disorder on his daily activities. 

3.  The RO should then readjudicate the 
lumbosacral spine claim.  The new 
provisions found at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, and Plate 
V, must be considered; and if applicable, 
the new provisions found at Diagnostic 
Code 5293.  If any such action does not 
resolve a claim, issue the veteran and 
his representative a supplemental 
statement of the case (SSOC).  The SSOC 
must include consideration of all 
relevant evidence received since the 
December 2003 supplemental statement of 
the case and provide notice of the 
amended rating criteria to the veteran.  
An appropriate period of time should be 
allowed for response.

4.  The RO should provide the veteran and 
his representative a statement of the 
case as to the issue of entitlement to 
TDIU.  The veteran should be informed 
that he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this issue to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 
20.302(b). If a timely substantive appeal 
is not filed, the claim should not be 
certified to the Board.  If so filed, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate.

5.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

In taking this action, the Board implies no conclusion, 
either legal or factual, as to the ultimate outcome 
warranted.  No action is required of the veteran until he is 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




